Exhibit 10.1 

 

EMPLOYMENT AGREEMENT

 

BETWEEN

 

ELECTRONIC CIGARETTES INTERNATIONAL GROUP, LTD.

 

And

 

Phil Anderson

(Executive)

 

THIS EMPLOYMENT AGREEMENT (this “Agreement”), dated effective as of January 15,
2015 (the “Effective Date”) is entered into by and between Electronic Cigarettes
International Group, Ltd, a Nevada corporation (the “Company”), and Phil
Anderson, an individual with a physical address at 60 West 23rd Street,
Apartment 601, New York, New York 10010 (the “Executive”) (collectively, the
“Parties,” individually, a “Party”).

 

W I T N E S S E T H:

 

WHEREAS, the Executive has substantial experience in finance; and

 

WHEREAS, the Company desires to commence the Executive’s employment on the terms
and conditions set forth in this Agreement;

 

WHEREAS, the Company’s board of directors (the “Board”) has determined that it
is in the best interests of the Company, its affiliates, and its stockholders to
employ the executive as Chief Financial Officer, notwithstanding the
possibility, threat, or occurrence of a Change of Control (as defined in Article
Seven herein); and

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements set forth herein, the Parties, intending to be legally bound, hereby
agree as follows:

 

 

 

Article One

Definitions

 

1.             Definitions. As used in this Agreement:

 

(a)                The term “Accrued Obligations,” when used in the case of the
Executive’s death or disability shall mean the sum of (1) the portion of
Executive’s Base Salary that was not previously paid to the Executive from the
last payment date through the Date of Termination and (2) an amount equal 24
months’ salary at the level of the Executive’s Base Salary then in effect,

 

(b)               The term “Automatic Extension” shall have the meaning set
forth in Section 2(b) herein.

 

(c)                The term “Base Salary”, shall have the meaning set forth in
Section 3(a) herein.

 



1

 

 

 

(d)               The term “Board” shall have the meaning set forth in the
recitals.

 

(e)                The term “Cause” shall have the meaning set forth in Section
4.3 herein.

 

(f)                The term “Common Stock” shall mean the Common Stock, par
value $0.001, of the Company.

 

(g)                The term “Compensation Committee” shall mean the Compensation
Committee of the Company.

 

(h)               The term “Corporate Documents” shall mean the Company’s
Articles of Incorporation, as amended and/or its Bylaws, as amended.

 

(i)                 The term “Effective Date” shall have the meaning set forth
in the preamble.

 

(j)                 The term “Good Reason” shall have the meaning set forth in
Section 4.4 herein.

 

(k)               The term “Initial Term” shall have the meaning set forth in
Section 2(b) herein.

 

(l)                 The term “Severance Benefit” shall have the meaning set
forth in Section 4.7(a)(i) herein.

 

(m)             The term “Without Cause” shall have the meaning set forth in
Section 4.3 herein.

 

(n)               The term “Without Good Reason” shall have the meaning set
forth in Section 4.7 herein.

 

 

Article Two

POSITION & DUTIES

 

2.             Employment.

 

(a)                Title. The Executive shall serve as the Chief Financial
Officer of the Company and agrees to perform services for the Company and such
other affiliates of the Company, as described in Section 3 herein.

 

(b)               Term. The Executive’s employment shall be for an initial term
of three (3) years (“Initial Term”), commencing on the Effective Date. The
Executive’s employment shall be automatically extended on the day after the
second year anniversary of the Effective Date (“Automatic Extension”), and on
each anniversary date thereof, for additional two (2) year periods.

 

(c)                Duties and Responsibilities. The Executive shall report to
the Chief Executive Officer and in his capacity as an officer of the Company
shall perform such duties and services as may be appropriate and as are assigned
to him by the Chief Executive Officer and the Executive Chairman of the Board.
During the term of this Agreement Executive shall, subject to the direction of
the Board of the Company, oversee and direct the financial operations of the
Company together with the Chief Executive Officer and the Executive Chairman,
and shall perform such duties as are customarily performed by a Chief Financial
Officer of a company such as the Company or as are otherwise delegated to him
from time to time by the Chief Executive Officer or Executive Chairman, or such
authority as implied by such position.

 



2

 

 

 

(d)               Performance of Duties. During the term of the Agreement,
except as otherwise approved by the Board or as provided below, the Executive
agrees to devote substantially all his working time to the affairs of the
Company and its subsidiaries. The foregoing shall not, however, preclude
Executive from devoting reasonable time, attention and energy in connection with
the following activities, provided that such activities do not materially
interfere with the performance of his duties and services hereunder:

 

(a)                serving as a director or a member of a committee of any
company or organization, if serving in such capacity does not involve any
conflict with the business of the Company or any subsidiary and such other
company or organization is not in competition, in any manner whatsoever, with
the business of the Company or any of its subsidiaries;

 

(b)               fulfilling speaking engagements;

 

(c)                engaging in charitable and community activities;

 

(d)               managing his personal business and investments; and

 

(e)                any other activity approved of by the Board. For purposes of
this Agreement, any activity specifically listed on Schedule A shall be
considered as having been approved by the Board.

 

(e)                Representations and Warranties of the Executive with Respect
to Conflicts, Past Employers and Corporate Opportunities. The Executive
represents and warrants that:

 

(a)                his employment by the Company will not conflict with any
obligations which he has to any other person, firm or entity;

 

(b)               he has not brought to the Company (during the period before
the signing of this Agreement) and he will not bring to the Company any
materials or documents of a former or present employer, or any confidential
information or property of any other person, firm or entity; and

 

(c)                he will not, without disclosure to and approval of the Board,
directly or indirectly, assist or have an active interest in (whether as a
principal, stockholder, lender, employee, officer, director, partner, venturer,
consultant or otherwise) in any person, firm, partnership, association,
corporation or business organization, entity or enterprise that competes with or
is engaged in a business which is substantially similar to the business of the
Company; provided, however, that ownership of not more than five percent (5%) of
the outstanding securities of any class of any publicly held corporation shall
not be deemed a violation of this Section 2.5; provided, further, that any
investment specifically listed on Schedule A shall not be deemed a violation of
this Section 2.5.

 

(f)                Activities and Interests with Companies Doing Business with
the Company. In addition to those activities and interests of Executive
disclosed on Schedule A attached hereto, Executive shall promptly disclose to
the Board, in accordance with the Company’s policies, full information
concerning any interests, direct or indirect, he holds (whether as a principal,
stockholder, lender, executive, director, officer, partner, venturer, consultant
or otherwise) in any business which, as reasonably known to Executive, purchases
or provides services or products to, the Company or any of its subsidiaries,
provided that the Executive need not disclose any such interest resulting from
ownership of not more than five (5%) of the outstanding securities of any class
of any publicly held corporation.



3

 

 

 

(g)                Other Business Opportunities. Nothing in this Agreement shall
be deemed to preclude the Executive from participating in other business
opportunities if and to the extent that: (a) such business opportunities are not
directly competitive with, similar to the business of the Company, or would
otherwise be deemed to constitute an opportunity appropriate for the Company;
(b) the Executive’s activities with respect to such opportunities do not have a
material adverse effect on the performance of the Executive’s duties hereunder,
and (c) the Executive’s activities with respect to such opportunity have been
fully disclosed in writing to the Board.

 

(h)               Reporting Location. For purposes of this Agreement, the
Executive’s reporting location shall be New York, New York, which shall include
the metropolitan area within a 25 mile radius from New York, New York.

 

 

 

Article Three

compensation

 

3.             Compensation.

 

(a)                Base Salary. Executive shall receive an initial annual base
salary of Two Hundred and Fifty Thousand Dollars ($250,000.00), payable
according to the Company’s normal payroll policies and procedures (the “Base
Salary”) and subject to all federal, state, and municipal withholding
requirements. The Base Salary shall be reviewed by the Board annually for
adequacy and may be increased (but not decreased) accordingly. Base Salary, as
so increased, shall constitute “Base Salary” thereafter.

 

(b)               Cash Bonus. The Executive shall be eligible for a cash bonus
up to an amount of two (2) times a target bonus, defined as 50% of Base Salary
(the “Target Bonus” and the “Annual Bonus” shall be twice the Target Bonus), as
determined by the Compensation Committee of the Board or by the independent
directors (as that term is defined by the stock exchange or market on which the
Company’s shares may be the traded).

 

(c)                Equity-Based Compensation. The Executive shall be entitled to
participate in all equity-based compensation plans offered by the Company and as
determined by the Board of Directors.

 



4

 

 

 

(a)                As a sign-on incentive, the Executive will receive fifteen
million (15,000,000) options, priced at $0.0473 per share, which the Company
will cause to be issued to him within thirty (30) days following the Effective
Date.  The options shall vest as follows: (i) 5,000,000 options shall be fully
vested on the date of grant (the “Grant Date”); (ii) 5,000,000 options shall
vest on the first anniversary of the Grant Date; and (iii) the remaining
5,000,000 options shall vest on the second anniversary of the Grant Date;
provided Executive must be employed by the Company on a vesting date in order to
vest in that portion of the options. Once vested, the options shall remain
exercisable throughout their ten (10) year term, notwithstanding any termination
of Executive’s employment.

 

(b)               the Executive understands that as of the date of this
Agreement, the only stock-based plan offered by the Company is the 2014
Long-Term Incentive Plan.

 

(c)                Upon a Change of Control, all equity-based compensation will
be deemed to have vested as of the Change of Control Effective Date (as defined
by Article 7 herein).

 

(d)               Participation In Benefit Plans.

 

(a)                Retirement Plans. Executive shall be entitled to participate,
without any waiting or eligibility periods, in all qualified retirement plans
provided to other executive officers and other key employees.

 

(b)               Taxes. The Company shall pay, on a grossed-up basis for
federal, state, and local income taxes, the amount of any excise tax payable by
Executive as a result of the exercise of any stock options, the payments
triggered by this Agreement, or other compensation agreements between Executive
and the Company, or any of its subsidiaries and any income tax payable by
Executive as a result of the exercise of any stock options, the payments in
Common Stock triggered by this Agreement, or other compensation agreements
between Executive and the Company, or any of its subsidiaries, except as might
otherwise be provided such benefit plan.

 

(c)                Employee Benefit Plans and Insurance. The Executive shall
have the right to participate in employee benefit plans and insurance programs
of the Company that the Company may sponsor from time to time and to receive
customary Company benefits, if those benefits are so offered. Nothing herein
shall obligate Executive to accept such benefits if and when they are offered.

 

(d)               Vacation.

 

(i)                 The Executive shall be entitled to take such vacations, with
pay, as are customary among other chief executive officers of organizations of
similar size and nature, which vacation level shall be reviewed by the
Compensation Committee from time to time. No more than 1.5 times (1.5x)
Executive’s authorized annual vacation allocation may be accrued, at any given
time. In the event that Executive has reached his maximum authorized vacation
allocation, accrual will not re-commence until Executive uses some of his paid
vacation credit and thereby brings the balance below his maximum. Accrued paid
vacation credit forfeited because of an excess balance cannot be retroactively
reapplied.

 

(ii)               Pay will only be provided for any unused, accrued paid
vacation credit at the time of Executive’s separation from the business by the
Company due to a reduction in force, by Executive upon retirement, upon the
death of an employee, or as otherwise provided in Article 4; provided that
Executive has been a regular full-time employee for three calendar months prior
to such event. Termination of employment for Cause by the Company, or
Executive’s resignation, will result in the forfeiture of any unused paid
vacation credit.

 



5

 

 

 

(e)                Paid Holidays. The Executive shall be entitled to such paid
holidays as are generally available to all employees. As of the date of this
Agreement, the Company’s employees are permitted to observe ten (10) paid
holidays.

 

(e)                Relocation and Business-related Expenses. In the event that
Executive is required to move from his primary residence and consents to such
move, then Executive shall be provided with relocation assistance as provided
below:

 

(a)                Housing and Temporary Lodging. The Company will pay the
costs, for the Executive and his family, of house-hunting trips and the cost of
transporting the Executive, his spouse, family, furniture, household effects,
and vehicles, to the area in which the Company will be headquartered. In
addition, the Company will pay the cost of the Executive’s travel, temporary
living expenses, including housing, whether hotel or apartment, and meals,
during the period prior to the Executive’s move to the city in which the Company
will be headquartered.

 

(b)               Reimbursement. Executive shall be entitled to reimbursement
within a reasonable time for all properly documented and approved expenses for
travel. The Company shall reimburse business expenses of Executive directly
related to Company business, including, but not limited to, airfare, lodging,
meals, travel expenses, medical expenses while traveling not covered by
insurance, business entertainment, expenses associated with entertaining
business persons, local expenses to governments or governmental officials,
tariffs, applicable taxes outside of the United States, special expenses
associated with travel to certain countries, supplemental life insurance or
supplemental insurance of any kind or special insurance rates or charges for
travel outside the United States (unless such insurance is being provided by the
Company), rental cars and insurance for rental cars, and any other expenses of
travel that are reasonable in nature or that have been otherwise pre-approved.
Executive shall be governed by the travel and entertainment policy in effect at
the Company.

 

(c)                Specific Business Expenses. In addition to the reimbursement
of business expenses described above, the Executive shall also be entitled to
reimbursement by the Company for (i) the monthly cost of maintaining an office
in New York, New York, of the Executive’s choosing and (ii) the monthly cost of
his office and cell phones and wireless data service.

 

(f)                Severance Benefit. In the event that Executive’s employment
is terminated, other than for Cause, Executive shall receive compensation
pursuant to Section 4.7 herein.

 

(g)                Payroll Procedures and Policies. All payments required to be
made by the Company to the Executive pursuant to this Article Three shall be
paid on a regular basis in accordance with the Company’s normal payroll
procedures and policies.

 

(h)               Excise Tax Gross-Up.

 

(a)                If any payment to or in respect of the Executive by the
Company or any affiliate, whether pursuant to this Agreement or otherwise (a
“Payment”), is determined to be a “parachute payment” as defined in Section
280G(b)(2) of the Internal Revenue Code of 1986, as amended (the “Code”) (such
payment, a “Parachute Payment”) and also to be subject to the excise tax imposed
by Section 4999 of the Code, or any interest or penalties are incurred by the
Executive with respect to such excise tax (such excise tax, together with any
such interest and penalties, being herein collectively referred to as the
“Excise Tax”), then the Executive shall be entitled to receive an additional
payment from the Company (the “ Gross-Up Payment ”) in an amount such that the
net amount of such additional payment retained by the Executive, after payment
of all federal, state and local income and employment and Excise Taxes imposed
on the Gross-Up Payment, shall be equal to the Excise Tax imposed on the
Payment. Notwithstanding the foregoing or any other provision of this Agreement,
if it shall be determined that the Executive is entitled to a Gross-Up Payment
but that the net present value of the Parachute Payments (calculated at the
discount rate in effect under Section 280G of the Code) do not exceed 110% of
the Reduced Amount (as defined below), then no Gross-Up Payment shall be made to
the Executive and the aggregate amount of the Parachute Payments otherwise
payable under this Agreement shall be reduced to the Reduced Amount; provided,
that the foregoing reduction shall not be made if the Accounting Firm (as
defined below) determines that the net after-tax benefit of the payments to the
Executive without the reduction imposed is more than 110% of the net after-tax
benefit of the payments to the Executive with the reduction imposed. For
purposes of the foregoing, the term “Reduced Amount” shall mean the greatest
amount of Parachute Payments that could be paid to the Executive such that the
receipt of such Parachute Payments would not give rise to any Excise Tax. The
determination of which Payments shall be reduced pursuant to this Section
3(h)(a) shall be made by an independent accounting firm of recognized standing
selected by the Company and reasonably acceptable to the Executive (the
“Accounting Firm”), in consultation with the Executive and shall be reasonably
acceptable to him, and such determination shall be made at the time it is
determined whether any payments made to the Executive are subject to the Excise
Tax.



6

 

 

 

(b)               Subject to the provisions of Section 3(h)(c) hereof, all
determinations required to be made under this Section 3(h), including whether
and when a Gross-Up Payment is required and the amount of such Gross-Up Payment
and the assumptions to be utilized in arriving at such determination, shall be
made by the Accounting Firm. The initial determination of whether a Gross-Up
Payment is required, and if so, the amounts of the Excise Tax and Gross-Up
Payment, shall be determined by the Accounting Firm, whose written report shall
be delivered to the Company and to the Executive. Not later than sixty (60) days
after any Payment, the Accounting Firm shall determine whether a Gross-Up
Payment is due with respect to such Payment, and such Gross-Up Payment shall be
paid by the Company to the Executive (except to the extent any portion thereof
is paid to the taxing authorities on behalf of the Executive) not later than ten
(10) days following the Accounting Firm’s determination. The Executive and the
Company shall cooperate in good faith as to the treatment of a Payment for tax
reporting and withholding purposes.

 

(c)                The Executive shall notify the Company in writing of any
claim by the Internal Revenue Service that, if successful, would require the
payment by the Company of a Gross-Up Payment. Such notification shall be given
as soon as practicable but in no event later than the earlier of (i) thirty (30)
days after the Executive is informed in writing of such claim or (ii) fifteen
(15) days before the date on which such claim is requested to be paid, and shall
apprise the Company of the nature of such claim and the date on which such claim
is requested to be paid. The Executive shall not pay such claim prior to the
expiration of the 30-day period following the date on which the Executive gives
such notice to the Company (or such shorter period ending on the date that any
payment of taxes with respect to such claim is due). If the Company notifies the
Executive in writing prior to the expiration of such period that it desires to
contest such claim, the Executive shall:

 



7

 

 

 

                                                                                       
i.        give the Company any information reasonably requested by the Company
relating to such claim;

 

                                                                                      
ii.       take such action in connection with contesting such claim as the
Company shall reasonably request in writing from time to time, including without
limitation, accepting legal representation with respect to such claim by an
attorney selected by the Company and reasonably acceptable to the Executive;

 

                                                                                       
iii.      cooperate with the Company in good faith in order effectively to
contest such claim; and

 

                                                                                       
iv.      permit the Company to participate in any proceedings relating to such
claim;

 

provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold the Executive harmless for any
Excise Tax or federal, state and local income and employment tax (including
interest and penalties with respect thereto) imposed as a result of such
representation and payment of costs and expenses. Without limitation on the
foregoing provisions of this Section 3(h)(c), the Company shall control all
proceedings taken in connection with such contest and, at its sole option, may
pursue or forgo any and all administrative appeals, proceedings, hearings and
conferences with the taxing authority in respect of such claim and may, at its
sole option, either direct the Executive to pay the tax claimed and sue for a
refund or to contest the claim in any permissible manner, and the Executive
agrees to prosecute such contest to a determination before any administrative
tribunal, in a court of initial jurisdiction and in one or more appellate
courts, as the Company shall determine; provided, however, that if the Company
directs the Executive to pay such claim and sue for a refund, the Company shall
advance the amount of such payment to the Executive, on an after-tax basis, and
shall hold the Executive harmless from any Excise Tax or federal, state or local
income or employment tax (including interest or penalties with respect thereto)
imposed with respect to such advance or with respect to any imputed income with
respect to such advance. The Company’s control of the contest, however, shall be
limited to issues with respect to which a Gross-Up Payment would be payable
hereunder, and the Executive shall be entitled to settle or contest, as the case
may by, any other issue raised by the Internal Revenue Service or any other
taxing authority.

 

(d)               If, after the receipt by the Executive of an amount advanced
by the Company pursuant to Section 3(h)(c), the Executive becomes entitled to
receive any refund with respect to such claim, the Executive shall (subject to
the Company’s complying with the requirements of Section 3(h)(c)) promptly pay
to the Company the amount of such refund (together with any interest paid or
credited thereon after taxes applicable thereto). If, after the receipt by the
Executive of an amount advanced by the Company pursuant to Section 3(h)(c), a
determination is made that the Executive shall not be entitled to any refund
with respect to such claim and the Company does not notify the Executive in
writing of its intent to contest such denial of refund prior to the expiration
of thirty (30) days after such determination, then such advance shall be
forgiven and shall not be required to be repaid and the amount of such advance
shall offset, to the extent thereof, the amount of Gross-Up Payment required to
be paid.

8

 



 

(e)                In the event that the Excise Tax is subsequently determined
to be less than initially determined, the Executive shall repay to the Company
at the time that the amount of such reduction in Excise Tax is determined (but,
if previously paid to the taxing authorities, not prior to the time the amount
of such reduction is refunded to the Executive or otherwise realized as a
benefit by the Executive) the portion of the Gross-Up Payment that would not
have been paid if the Excise Tax as subsequently determined had been applied
initially in calculating the Gross-Up Payment, with the amount of such repayment
determined by the Accounting Firm; provided that the amount of required
repayment by the Executive shall be reduced, as the Accounting Firm may
determine, in order to avoid putting the Executive in a worse after-tax position
than he would have enjoyed had the amount of Excise Tax been correctly
determined in the first instance, such determination to be made on a basis
consistent with the intention of this Section 3(h), which is to make the
Executive whole on an after-tax basis on account of any Excise Tax (including
related interest and penalties). Similarly, if the amount of Gross-Up Payments
actually made by the Company is subsequently determined by the Accounting Firm
to have been inadequate to satisfy the Company’s obligation to protect the
Executive against the Excise Tax (including related interest and penalties),
additional Gross-Up Payments shall be made as directed by the Accounting Firm.
The Executive and the Company shall each have the right at all times to have the
Accounting Firm review and confirm or revise earlier calculations.

 

 

 

Article Four

Termination OF EMPLOYMENT

 

4.1             Death. The Executive’s employment shall terminate automatically
upon the Executive’s death during the Employment Term.

 

4.2            Disability. If the Company determines in good faith that the
Disability (as defined below) of the Executive has occurred during the
Employment Term, the Company may give the Executive notice of its intention to
terminate the Executive’s employment. In such event, the Executive’s employment
hereunder shall terminate effective on the 30th day after receipt of such notice
by the Executive (the “Disability Effective Date”); provided, that, within the
30-day period after such receipt, the Executive shall not have returned to
full-time performance of the Executive’s duties. For purposes of this Agreement,
“Disability” shall mean the absence of the Executive from the Executive’s duties
hereunder on a full-time basis for an aggregate of 180 days within any given
period of 270 consecutive days (in addition to any statutorily required leave of
absence and any leave of absence approved by the Company) as a result of
incapacity of the Executive, despite any reasonable accommodation required by
law, due to bodily injury or disease or any other mental or physical illness,
which will, in the opinion of a physician selected by the Company or its
insurers and acceptable to the Executive or the Executive’s legal
representative, be permanent and continuous during the remainder of the
Executive’s life.

 

4.3           Termination by Company.

 

(a) Termination for Cause.

9

 



 

The Company may terminate the Executive’s employment hereunder for Cause (as
defined below). For purposes of this Agreement, “Cause” shall mean:

 

(i) the willful and continued failure of the Executive to perform substantially
the Executive’s duties hereunder (other than any such failure resulting from
bodily injury or disease or any other incapacity due to mental or physical
illness) after a written demand for substantial performance is delivered to the
Executive by the Board or the Chairman of the Company, which specifically
identifies the manner in which the Board or the Chairman of the Company believes
the Executive has not substantially performed the Executive’s duties; or

 

 

(ii) the willful engaging by the Executive in illegal conduct or gross
misconduct that is materially and demonstrably detrimental to the Company and/or
its affiliated companies, monetarily or otherwise.

 

For purposes of this provision, no act, or failure to act, on the part of the
Executive shall be considered “willful” unless done, or omitted to be done, by
the Executive in bad faith or without reasonable belief that the Executive’s
action or omission was in the best interests of the Company. Any act, or failure
to act, based upon authority given pursuant to a resolution duly adopted by the
Board, upon the instructions of the Chairman or another Board Member of Company,
or based upon the advice of counsel for the Company shall be conclusively
presumed to be done, or omitted to be done, by the Executive in good faith and
in the best interests of the Company and its affiliated companies. The cessation
of employment of the Executive shall not be deemed to be for Cause unless and
until there shall have been delivered to the Executive a copy of a resolution
duly adopted by the affirmative vote of not less than two-thirds of the entire
membership of the Board then in office at a meeting of the Board called and held
for such purpose (after reasonable notice is provided to the Executive and the
Executive is given an opportunity, together with counsel, to be heard before the
Board) finding that, in the good faith opinion of the Board, the Executive is
guilty of the conduct described in subparagraph (i) or (ii) above, and
specifying the particulars thereof in detail.

 

(iii) the Executive’s conviction of, or plea of nolo contendere to, any felony
of theft, fraud, embezzlement or violent crime.

 

(b) Termination without Cause.

 

All terminations by the Company that are not for Cause, shall be considered
Without Cause.

 

4.4           Termination by Executive. The Executive may terminate the
Executive’s employment hereunder at any time during the Employment Term for Good
Reason (as defined below). For purposes of this Agreement, “Good Reason” shall
mean any of the following (without the Executive’s express written consent):

 

(a) The assignment to the Executive of any duties inconsistent in any respect
with the Executive’s position (including status, offices, titles and reporting
requirements), duties, functions, responsibilities or authority as contemplated
by Section 2(c) of this Agreement, or any other action by the Company that
results in a diminution in such position, duties, functions, responsibilities or
authority, excluding for this purpose an isolated, insubstantial and inadvertent
action not taken in bad faith and which is remedied by the Company promptly
after receipt of notice thereof given by the Executive;

10

 



 

(b) Any failure by the Company to comply with any of the provisions of Article 3
of this Agreement, other than an isolated, insubstantial and inadvertent action
not taken in bad faith and which is remedied by the Company promptly after
receipt of notice thereof given by the Executive;

 

 

(c) The Company’s requiring the Executive to be based at any office or location
other than as provided in Section 2(h) of this Agreement or the Company’s
requiring the Executive to travel on the Company’s or its affiliated companies’
business to a substantially greater extent than during the three-year period
immediately preceding the Effective Date;

(d) Any failure by the Company to comply with and satisfy Article 5 and/or
Section 8(h) of this Agreement; or

 

(e) Any purported termination by the Company of the Executive’s employment
hereunder otherwise than as expressly permitted by this Agreement, and for
purposes of this Agreement, no such purported termination shall be effective.

 

For purposes of this Section 4.4, any good faith determination of “Good Reason”
made by the Executive shall be conclusive.

 

4.5          Notice of Termination. Any termination of the Executive’s
employment hereunder by the Company or by the Executive (other than a
termination pursuant to Section 4.1) shall be communicated by a Notice of
Termination (as defined below) to the other party hereto. For purposes of this
Agreement, a “Notice of Termination” shall mean a written notice which
(a) indicates the specific termination provision in this Agreement relied upon,
(b) in the case of a termination for Disability, Cause or Good Reason, sets
forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of the Executive’s employment under the provision so
indicated, and (c) specifies the Date of Termination (as defined in Section 4.6
below); provided, however, that notwithstanding any provision in this Agreement
to the contrary, a Notice of Termination given in connection with a termination
by the Company for Cause or by the Executive for Good Reason shall be given by
the Company or Executive (as applicable) within a reasonable period of time, not
to exceed 120 days, following the occurrence of the event giving rise to such
right of termination. The failure by the Company or the Executive to set forth
in the Notice of Termination any fact or circumstance which contributes to a
showing of Disability, Cause or Good Reason shall not waive any right of the
Company or the Executive hereunder or preclude the Company or the Executive from
asserting such fact or circumstance in enforcing the Company’s or the
Executive’s rights hereunder.

 

4.6          Date of Termination. For purposes of this Agreement, the “Date of
Termination” shall mean the effective date of termination of the Executive’s
employment hereunder, which date shall be (a) if the Executive’s employment is
terminated by the Executive’s death, the date of the Executive’s death, (b) if
the Executive’s employment is terminated because of the Executive’s Disability,
the Disability Effective Date, (c) if the Executive’s employment is terminated
by the Company (or applicable affiliated company) for Cause or by the Executive
for Good Reason, the date on which the Notice of Termination is given, (d) if
the Executive’s employment is terminated pursuant to Section 2.2, the date on
which the Employment Term ends pursuant to Section 2.2 due to a party’s delivery
of a Notice of Termination thereunder, and (e) if the Executive’s employment is
terminated for any other reason, the date specified in the Notice of
Termination, which date shall in no event be earlier than the date such notice
is given; provided, however, that if within 30 days after any Notice of
Termination is given, the party receiving such Notice of Termination notifies
the other party that a dispute exists concerning the termination, the Date of
Termination shall be the date on which the dispute is finally determined, either
by mutual written agreement of the parties or by a final judgment, order or
decree of a court of competent jurisdiction (the time for appeal therefrom
having expired and no appeal having been perfected).



11

 

 

 

 

4.7            Obligations of the Company upon Termination.

 

(a)            Good Reason or Change of Control; Other Than for Cause. If,
during the Employment Term, the Company (or applicable affiliated company) shall
terminate the Executive’s employment hereunder other than for Cause or the
Executive shall terminate the Executive’s employment either for (1) Good Reason
or, (2) any reason (if during the Change of Control Period):

 

(i) the Company shall pay to the Executive in a lump sum (A) the sum of
(1) Executive’s Base Salary, if any, which has been earned but not paid through
the Termination Date, (2) the product of (x) the Annual Bonus and (y) a
fraction, the numerator of which is the number of days in the current fiscal
year through the Termination Date and the denominator of which is 365, (3) the
prior year’s Annual Bonus, to the extent earned but not paid, (4) the amount of
any unreimbursed business expenses incurred by the Executive on or prior to the
Date of Termination, and (5) any accrued vacation or other pay pursuant to the
Corporation’s vacation policy, to the extent not previously paid; and (B) an
amount equal to the sum of (1) an amount equal to 36 months of Executive’s Base
Salary and (2) the Annual Bonus multiplied by a factor of 3;

 

(ii) all stock options, stock appreciation rights, and restricted stock shall
immediately vest;

 

(iii) all stock options and stock appreciation rights shall be payable in Common
Stock and shall remain exercisable throughout the remainder of their ten (10)
year term;

 

(iv) all performance shares shall immediately vest;

 

(v) the Company shall pay, on a grossed-up basis (as determined in the same
manner as under Section 3.4(b) herein the amount of any excise and income taxes
payable by Executive as a result of the exercise of any stock options, the
payments in Common Stock triggered by this Agreement, or other agreements
between Executive and the Company, or any of its subsidiaries; and

 

(vi) to the extent not theretofore paid or provided, the Company shall timely
pay or provide to the Executive any other amounts or benefits required to be
paid or provided or which the Executive is eligible to receive under any plan,
program, policy, practice or arrangement or contract or agreement of the Company
and its affiliated companies (such other amounts and benefits hereinafter
referred to as the “Other Benefits”).

 

(b)          Death. If the Executive’s employment is terminated by reason of the
Executive’s death during the Employment Term, this Agreement shall terminate
without further compensation obligations to the Executive’s legal
representatives under this Agreement, other than for (i) payment of Accrued
Obligations (which shall be paid to the Executive’s estate or beneficiary, as
applicable, in a lump sum in cash within 90 days of the Date of Termination) and
the timely payment or settlement of any other amount pursuant the Other Benefits
and (ii) treatment of all other compensation under existing plans as provided by
the terms and rules of those plans.



12

 

 

 

(c)         Disability. If the Executive’s employment is terminated by reason of
the Executive’s Disability during the Employment Term, this Agreement shall
terminate without further compensation obligations to the Executive, other than
for (i) payment of Accrued Obligations (which shall be paid to the Executive in
a lump sum in cash within 90 days of the Date of Termination) and the timely
payment or settlement of any other amount pursuant to the Other Benefits,
(ii) treatment of all other compensation under existing plans as provided by the
terms and rules of those plans, and (iii) payment of any unreimbursed business
expenses incurred by the Executive on or prior to the Date of Termination (which
shall be paid to the Executive in a lump sum in cash within 90 days of the Date
of Termination).

 

(d)        Cause; Other than for Good Reason. If the Executive’s employment is
terminated for Cause during the Employment Term, this Agreement shall terminate
without further compensation obligations to the Executive other than the
obligation to pay to the Executive (x) Base Salary through the Date of
Termination plus (y) the amount of any compensation previously deferred by the
Executive and any accrued vacation or other pay pursuant to the Corporation’s
vacation policy, in each case to the extent theretofore unpaid, and (z) any
unreimbursed business expenses incurred by the Executive on or prior to the Date
of Termination. If the Executive voluntarily terminates the Executive’s
employment during the Employment Term, excluding a termination either (i) for
Good Reason or (ii) a Change of Control, this Agreement shall terminate without
further compensation obligations to the Executive, other than for (1) that
portion of Executive’s Base Salary that was not previously paid to the Executive
from the last payment date through the effective date of the Executive’s
voluntary termination, (2) any accrued vacation or other pay pursuant to the
Corporation’s vacation policy and the timely payment or provision of the Other
Benefits, as provided in any applicable plan, and (3) any unreimbursed business
expenses incurred by the Executive on or prior to the Date of Termination, and
the Executive shall have no further obligations nor liability to the Company. In
all cases of payments in this Section 4.7(d), any amounts owed to the Executive
shall be paid to the Executive in a lump sum in cash within 90 days of the Date
of Termination subject to applicable laws and regulations (except in the case of
Other Benefits, which shall be provided pursuant to the terms of the applicable
plans, programs or arrangements, if any).

 

4.8            Continuation of Payments During Disputes. The Parties agree that
in the case of:

 

 

(a)                termination which the Company contends is for Cause, but
Executive claims is not for Cause; or

 

(b)               termination by Executive under Section 4.4 herein,

 



13

 

 

 

the Company shall continue to pay all compensation due to Executive hereunder
until the resolution of such dispute, but the Company shall be entitled to
repayment of all sums so paid, if it ultimately shall be determined by a court
of competent jurisdiction, in a final non-appealable decision, that the
termination was for Cause or such termination by Executive was not authorized
under Section 4.4 herein, and all sums so repaid shall bear interest at the
prime rate as published in The Wall Street Journal on the date on which such
court makes such determination. Any such reimbursement of payments by Executive
shall not include any legal fees or other loss, costs, or expenses incurred by
the Company, notwithstanding any provision of the Indemnification Agreement,
which is attached as Exhibit A and is considered a part of this Agreement.

 

 

Article Five

indemnification

 

5.             Indemnification. The Executive shall be indemnified and held
harmless pursuant to the terms and conditions set forth in the Indemnification
Agreement substantially in the form attached as Exhibit A hereto and which is
incorporated herein by reference.

 

 

Article Six

confidentiality

 

6.             Confidentially; Non-Competition; and Non-Solicitation.

 

(a)                Confidentiality. In consideration of employment by the
Company and Executive’s receipt of the salary and other benefits associated with
Executive’s employment, and in acknowledgment that (a) the Company is engaged in
the electronic cigarette and related businesses, (b) maintains secret and
confidential information, (c) during the course of Executive’s employment by the
Company such secret or confidential information may become known to Executive,
and (d) full protection of the Company’s business makes it essential that no
employee appropriate for his or her own use, or disclose such secret or
confidential information, Executive agrees that during the time of Executive’s
employment and for a period of two (2) years following the termination of
Executive’s employment with the Company, Executive agrees to hold in strict
confidence and shall not, directly or indirectly, disclose or reveal to any
person, or use for his own personal benefit or for the benefit of anyone else,
any trade secrets, confidential dealings, or other confidential or proprietary
information of any kind, nature, or description (whether or not acquired,
learned, obtained, or developed by Executive alone or in conjunction with
others) belonging to or concerning the Company or any of its subsidiaries,
except (i) with the prior written consent of the Company duly authorized by its
Board, (ii) in the course of the proper performance of Executive’s duties
hereunder, (iii) for information (x) that becomes generally available to the
public other than as a result of unauthorized disclosure by Executive or his
affiliates or (y) that becomes available to Executive on a non-confidential
basis from a source other than the Company or its subsidiaries who is not bound
by a duty of confidentiality, or other contractual, legal, or fiduciary
obligation, to the Company, (iv) as required by applicable law or legal process,
or (v) as is necessary to enforce Executive’s rights under this Agreement and/or
any other written agreement between the Company and/or any subsidiary or
affiliate and the Executive.

 

(b)               Non-Competition. During Executive’s employment with the
Company and for so long as Executive receives any Severance Benefit or is
receiving any Severance Amount provided under this agreement in respect of the
termination of his employment, Executive shall not be engaged as an officer or
executive of, or in any way be associated in a management or ownership capacity
with any corporation, company, partnership or other enterprise or venture which
conducts a business which is in direct competition with the business of the
Company; provided, however, that Executive may own not more than five percent
(5%) of the outstanding securities, or equivalent equity interests, of any class
of any corporation, company, partnership, or either enterprise that is in direct
competition with the business of the Company, which securities are listed on a
national securities exchange or traded in the over-the-counter market. For
purposes of this Agreement, a lump sum payment equivalent made to Executive
shall be judged in relation to his most recent annual Base Salary to determine
whether Executive is continuing to receive a Severance Benefit or Severance
Amount and shall be measured from the date such payment is received. It is
expressly agreed that the remedy at law for breach of this covenant is
inadequate and that injunctive relief shall be available to prevent the breach
thereof.



14

 

 

 

(c)                Non-Solicitation. Executive also agrees that he will not,
directly or indirectly, during the term of his employment or within one (1) year
after termination of his employment for any reason, in any manner, encourage,
persuade, or induce any other employee of the Company to terminate his
employment, or any person or entity engaged by the Company to represent it to
terminate that relationship without the express written approval of the Company.
It is expressly agreed that the remedy at law for breach of this covenant is
inadequate and that injunctive relief shall be available to prevent the breach
thereof.

 

 

Article Seven 

 

Change of Control

 

7.             Certain Definitions.

 

7.1           Change of Control Effective Date. The “Change of Control Effective
Date” shall mean the first date during the Change of Control Period (as defined
in Section 7.2) on which a Change of Control occurs. Notwithstanding anything in
this Agreement to the contrary, if a Change of Control occurs and if the
Executive’s employment with the Company (or applicable affiliated company) is
terminated prior to the date on which the Change of Control occurs, and if it is
reasonably demonstrated by the Executive that such termination of employment
(i) was at the request of a third party who has taken steps reasonably
calculated to effect a Change of Control or (ii) otherwise arose in connection
with or anticipation of a Change of Control, then for all purposes of this
Agreement the “Change of Control Effective Date” shall mean the date immediately
prior to the date of such termination of employment.

 

7.2          Change of Control Period. The “Change of Control Period” shall mean
the period commencing on the date of this Agreement and ending on the third
anniversary of such date; provided, however, that commencing on the date one
year after the date hereof, and on each annual anniversary of such date (such
date and each annual anniversary thereof herein referred to as the “Renewal
Date”), the Change of Control Period shall be automatically extended so as to
terminate three years after such Renewal Date.

 

7.3            Change of Control. For purposes of this Agreement, a “Change of
Control” shall mean:

 

(a) the acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 15% or more of either (A) the then outstanding Common Shares the Company (the
“Outstanding Shares”) or (B) the combined voting power of the then outstanding
voting securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Voting Securities”); provided, however, that for
purposes of this Subsection 7.3(a) the following acquisitions shall not
constitute a Change of Control: (w) Company-sponsored recapitalization that is
approved by the Incumbent Board, as defined below; (x) a capital raise initiated
by the Company where the Incumbent Board remains for at least at least 548 days
after the closing date of the raise, or (y) an acquisition of another company or
asset(s) initiated by the Company and where the Company’s shareholders
immediately after the transaction own at least 51% of the shares of the combined
concern; or

 



15

 



 

(b) individuals who, as of the date of this Agreement, constitute the Company’s
Board (the “Incumbent Board”) cease for any reason to constitute a majority of
such Board of Directors; provided, however , that any individual becoming a
director of the Company shareholders subsequent to the date hereof whose
election, or nomination for election by the Company’s shareholders was approved
by a vote of a majority of the directors of the Company then comprising the
Incumbent Board shall be considered as though such individual were a member of
the Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office occurs as a result of either an actual or
threatened election contest or other actual or threatened solicitation of
proxies or consents by or on behalf of a Person other than the Company Board; or

 

(c) consummation of a reorganization, merger, amalgamation or consolidation of
the Company, with or without approval by the shareholders of the Company, in
each case, unless, following such reorganization, merger, amalgamation or
consolidation, (i) more than 50% of, respectively, the then outstanding shares
of common stock (or equivalent security) of the company resulting from such
reorganization, merger, amalgamation or consolidation and the combined voting
power of the then outstanding voting securities of such company entitled to vote
generally in the election of directors is then beneficially owned, directly or
indirectly, by all or substantially all of the individuals and entities who were
the beneficial owners, respectively, of the Outstanding Shares and Outstanding
Voting Securities immediately prior to such reorganization, merger, amalgamation
or consolidation in substantially the same proportions as their ownership,
immediately prior to such reorganization, merger, amalgamation or consolidation,
of the Outstanding Shares and Outstanding Voting Securities, as the case may be,
(ii) no Person (excluding a parent of the Company that may come into being after
the date of this Agreement through any transaction deliberately undertaken by
the Company after an affirmative vote of its Incumbent Directors and the Company
shareholders), any employee benefit plan (or related trust) of the Company or
such company resulting from such reorganization, merger, amalgamation or
consolidation, and any Person beneficially owning, immediately prior to such
reorganization, merger, amalgamation or consolidation, directly or indirectly,
15% or more of the Outstanding Shares or Outstanding Voting Securities, as the
case may be) beneficially owns, directly or indirectly, 15% or more of,
respectively, the then outstanding shares of common stock (or equivalent
security) of the company resulting from such reorganization, merger,
amalgamation or consolidation or the combined voting power of the then
outstanding voting securities of such company entitled to vote generally in the
election of directors, and (ii) a majority of the members of the board of
directors of the company resulting from such reorganization, merger,
amalgamation or consolidation were members of the Incumbent Board at the time of
the execution of the initial agreement providing for such reorganization,
merger, amalgamation or consolidation; or

 

(d) consummation of a sale or other disposition of all or substantially all the
assets of the Company, with or without approval by the shareholders of the
Company, other than to a corporation, with respect to which following such sale
or other disposition, (i) more than 50% of, respectively, the then outstanding
shares of common stock (or equivalent security) of such corporation and the
combined voting power of the then outstanding voting securities of such
corporation entitled to vote generally in the election of directors is then
beneficially owned, directly or indirectly, by all or substantially all the
individuals and entities who were the beneficial owners, respectively, of the
Outstanding Shares and Outstanding Voting Securities immediately prior to such
sale or other disposition in substantially the same proportion as their
ownership, immediately prior to such sale or other disposition, of the
Outstanding Shares and Outstanding Voting Securities, as the case may be,
(ii) no Person (excluding the Company, any employee benefit plan (or related
trust) of the Company or such corporation, and any Person beneficially owning,
immediately prior to such sale or other disposition, directly or indirectly, 15%
or more of the Outstanding Shares or Outstanding Voting Securities, as the case
may be) beneficially owns, directly or indirectly, 15% or more of, respectively,
the then outstanding shares of common stock (or equivalent security) of such
corporation or the combined voting power of the then outstanding voting
securities of such corporation entitled to vote generally in the election of
directors, and (C) a majority of the members of the board of directors of such
corporation were members of the Incumbent Board at the time of the execution of
the initial agreement or action of the Incumbent Board providing for such sale
or other disposition of assets of the Company; or



16

 

 

 

 

(e) approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.

 

 

 

Article Eight

miscellaneous

 

8.             Miscellaneous.

 

(a)                Benefit. This Agreement shall inure to the benefit of and be
binding upon each of the Parties, and their respective successors. This
Agreement shall not be assignable by any Party without the prior written consent
of the other Party. The Company shall require any successor, whether direct or
indirect, to all or substantially all the business and/or assets of the Company
to expressly assume and agree to perform, by instrument in a form reasonably
satisfactory to Executive, this Agreement and any other agreements between
Executive and the Company or any of its subsidiaries, in the same manner and to
the same extent as the Company.

 

(b)               Governing Law. This Agreement shall be governed by, and
construed in accordance with the laws of the State of Nevada without resort to
any principle of conflict of laws that would require application of the laws of
any other jurisdiction; provided, however, that Nevada law shall govern with
respect to the Executive’s rights under a Change of Control under Article Seven
herein.

 

(c)                Counterparts. This Agreement may be executed in counterparts
and via facsimile, each of which shall be deemed to constitute an original, but
all of which together shall constitute one and the same Agreement. Each such
counterpart shall become effective when one counterpart has been signed by each
Party thereto.

 

(d)               Headings. The headings of the various articles and sections of
this Agreement are for convenience of reference only and shall not be deemed a
part of this Agreement or considered in construing the provisions thereof.

 



17

 

 

 

(e)                Severability. Any term or provision of this Agreement that
shall be prohibited or declared invalid or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective only to the extent of such
prohibition or declaration, without invalidating the remaining terms and
provisions hereof or affecting the validity or enforceability of such provision
in any other jurisdiction, and if any term or provision of this Agreement is
held by any court of competent jurisdiction to be void, voidable, invalid or
unenforceable in any given circumstance or situation, then all other terms and
provisions hereof, being severable, shall remain in full force and effect in
such circumstance or situation, and such term or provision shall remain valid
and in effect in any other circumstances or situation.

 

(f)                Construction. Use of the masculine pronoun herein shall be
deemed to refer to the feminine and neuter genders and the use of singular
references shall be deemed to include the plural and vice versa, as appropriate.
No inference in favor of or against any Party shall be drawn from the fact that
such Party or such Party’s counsel has drafted any portion of this Agreement.

 

(g)                Equitable Remedies. The Parties hereto agree that, in the
event of a breach of this Agreement by either Party, the other Party, if not
then in breach of this Agreement, may be without an adequate remedy at law owing
to the unique nature of the contemplated relationship. In recognition thereof,
in addition to (and not in lieu of) any remedies at law that may be available to
the non-breaching Party, the non-breaching Party shall be entitled to obtain
equitable relief, including the remedies of specific performance and injunction,
in the event of a breach of this Agreement, by the Party in breach, and no
attempt on the part of the non-breaching Party to obtain such equitable relief
shall be deemed to constitute an election of remedies by the non-breaching Party
that would preclude the non-breaching Party from obtaining any remedies at law
to which it would otherwise be entitled.

 

(h)               Attorney’s Fees. If any Party hereto shall bring an action at
law or in equity to enforce its rights under this Agreement, the prevailing
Party in such action shall be entitled to recover from the Party against whom
enforcement is sought its costs and expenses incurred in connection with such
action (including fees, disbursements and expenses of attorneys and costs of
investigation). In the event that Executive institutes any legal action to
enforce Executive’s legal rights hereunder, or to recover damages for breach of
this Agreement, Executive, if Executive prevails in whole or in part, shall be
entitled to recover from the Company reasonable attorneys’ fees and
disbursements incurred by Executive with respect to the claims or matters on
which Executive has prevailed. The Company shall promptly pay or reimburse
Executive for all legal fees and expenses he incurs in the negotiation, review,
and preparation of this Agreement and related arrangements.

 

(i)                 No Waiver. No failure, delay or omission of or by any Party
in exercising any right, power or remedy upon any breach or default of any other
Party, or otherwise, shall impair any such rights, powers or remedies of the
Party not in breach or default, nor shall it be construed to be a waiver of any
such right, power or remedy, or an acquiescence in any similar breach or
default; nor shall any waiver of any single breach or default be deemed a waiver
of any other breach or default theretofore or thereafter occurring. Any waiver,
permit, consent or approval of any kind or character on the part of any Party of
any provisions of this Agreement must be in writing and be executed by the
Parties and shall be effective only to the extent specifically set forth in such
writing.

 

(j)                 Remedies Cumulative. All remedies provided in this
Agreement, by law or otherwise, shall be cumulative and not alternative.

 



18

 

 

 

9.             Amendment. This Agreement may be amended only by a written
agreement signed by the parties hereto.

 

(a)                In addition, to the extent that any of the payments hereunder
are or may be governed by Section 409A of the Code, the parties will work
together in a commercially reasonable manner in good faith to amend any
provisions as necessary for compliance or to avoid the imposition of taxes or
penalties under Section 409A of the Code in a manner that maintains the basic
financial provisions of this Agreement. In this connection, each party will make
any amendments or adjustments reasonably requested by the other party which
satisfy the foregoing condition.

 

(b)               It is the intention of the Company and the Executive that this
Agreement comply with the requirements of Section 409A of the Code, and this
Agreement will be interpreted in a manner intended to comply with Section 409A.
All payments under this Agreement are intended to be excluded from the
requirements of Section 409A of the Code or be payable on a fixed date or
schedule in accordance with Section 409A(a)(2)(iv) of the Code. To the extent
that reimbursements or in-kind benefits due to the Executive under this
Agreement constitute “deferred compensation” under Section 409A of the Code, any
such reimbursements or in-kind benefits shall be paid to the Executive in a
manner consistent with Treasury Regulations Section 1.409A-3(i)(1)(iv).

 

(c)                Notwithstanding anything in this Agreement to the contrary,
in the event that the Executive is deemed to be a “specified employee” within
the meaning of Section 409A(a)(2)(B)(i) of the Code and the Executive is not
“disabled” within the meaning of Section 409A(a)(2)(C) of the Code, no payments
hereunder that are “deferred compensation” subject to Section 409A of the Code
shall be made to the Executive prior to the date that is six (6) months after
the date of the Executive’s “separation from service” (as defined in Section
409A of the Code) or, if earlier, the Executive’s date of death, if paying such
payment(s) at their otherwise earlier scheduled due date(s) would violate
Section 409A of the Code. Following any applicable six (6) month delay, all such
delayed payments will be paid in a single lump sum on the earliest permissible
payment date. For purposes of Section 409A of the Code, each of the payments
made hereunder shall be designated as a “separate payment.”

 

(d)               For purposes of this Agreement, with respect to payments of
any amounts that are considered to be “deferred compensation” subject to Section
409A of the Code, references to “termination of employment” (and substantially
similar phrases) shall be interpreted and applied in a manner that is consistent
with the requirements of Section 409A of the Code.

 

(e)                The Executive’s right to any deferred compensation, as
defined under Section 409A of the Code, shall not be subject to anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance, attachment,
garnishment by creditors, or borrowing, to the extent necessary to avoid tax,
penalties and/or interest under Section 409A of the Code.

 

10.              Entire Contract. This Agreement and the documents and
instruments referred to herein constitute the entire contract between the
parties to this Agreement and supersede all other understandings, written or
oral, with respect to the subject matter of this Agreement.

 

11.              Survival. This Agreement shall constitute a binding obligation
of the Company and any successor thereto. Notwithstanding any other provision in
this Agreement, the obligations under Articles 3 through 6 shall survive
termination of this Agreement.

 



19

 

 

 

12.              Savings Clause. Notwithstanding any other provision of this
Agreement, if the indemnification provisions in Exhibit A hereto or any portion
thereof shall be invalidated on any ground by any court of competent
jurisdiction, then the Company shall nevertheless indemnify Executive as to
Expenses, judgments, fines, penalties and amounts paid in settlement with
respect to any Proceeding to the full extent permitted by any applicable portion
of this Agreement that shall not have been invalidated and to the fullest extent
permitted by applicable law.

 

13.              Notices. All notices, requests, demands and other
communications hereunder shall be in writing and shall be deemed to have been
given (i) when delivered by hand or (ii) if mailed by certified or registered
mail with postage prepaid, on the third day after the date on which it is so
mailed:

 

(a)           if to Executive:

 

Phil Anderson

60 West 23rd Street, Apt. 601

New York, New York 10010

 

 

(b)           if to the Company:

 

Electronic Cigarettes International Group, Ltd.

14200 Ironwood Dr., NW

Grand Rapids, Michigan 49534

Attn: Chairman, Compensation Committee

 

or to such other address as may have been furnished to Executive by the Company
or to the Company by Executive, as the case may be.

 

14.              No Limitation. Notwithstanding any other provision of this
Agreement, for avoidance of doubt, the parties confirm that the foregoing does
not apply to or limit Executive’s rights under Nevada law or the Company’s
Corporate Documents.

 

 

IN WITNESS WHEREOF, the parties have set their hands and seals hereunto on the
date first above written.

 

 

ELECTRONIC CIGARETTES INTERNATIONAL GROUP, LTD.

 

By:____________________________

Name:

Title: Chairman, Compensation Committee

EXECUTIVE

 

 

By:____________________________

Name: Phil Anderson

 



20

 

 

 

 

Schedule A

 

Outside Activities

Phil Anderson

 

Company or

Project Name

Nature of Business Date Hired or Commenced Involvement Position Compensation
Annual Time Commitment, (time away from office)                                
               

 

 

 

 

 

 

 

 

 

Dated:

 

Initials: Executive: _____ Company: ______

 



21

 

 

 

Exhibit A

 

Indemnification Agreement

 

 

22 



--------------------------------------------------------------------------------

 

 

